Citation Nr: 0534190	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-33 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed liver 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in August 2000, but was 
remanded for additional development.  

The issue of service connection for post-traumatic stress 
disorder (PTSD) was also remanded by the Board in August 
2000.  Service connection for PTSD was established in a 
November 2004 rating decision.  

This represents a complete grant of the benefits sought on 
appeal, and this issue is no longer before the Board.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested jaundice or 
hepatitis in service or for many years thereafter.  

2.  The initial diagnosis of hepatitis is dated May 1979, 
which is more than eight years after the veteran's discharge 
from service.  

3.  The currently demonstrated liver disease is not shown to 
be due to any event or incident of his period of active 
service.  



CONCLUSION OF LAW

The veteran's liver disability is not due to disease or 
injury that was incurred in aggravated by active service: nor 
may cirrhosis of the liver be presumed to have been incurred 
in service; nor may any demonstrated liver disease be 
presumed to be due to Agent Orange exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the veteran's statements and his testimony at the 
October 1998 hearing, he contends that he has developed a 
liver disability due to active service.  He notes that he 
currently has hepatitis and believes that he contracted this 
disease due to risky sexual contacts while serving in 
Vietnam.  

In the alternative, the veteran believes that his liver 
disease may have been caused by the exposure to Agent Orange 
in the Republic of Vietnam.  He states that he was treated 
for jaundice on two occasions during service, although he 
indicates that this was never officially recorded in his 
medical records.  He adds that he was treated for hepatitis 
at a VA facility shortly after discharge from service.  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's claim and the initial rating 
decision are both dated prior to the enactment of VCAA.  
However, the RO provided VCAA notice by letter dated in March 
2005.  The notice included the type of evidence needed to 
substantiate the claim.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, the first page of this letter also asked the veteran 
to submit any evidence in his possession that pertained to 
his claim.  

As the VCAA notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notice and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notice, the letter complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has 
replied to repeated requests to identify all treatment 
sources by indicating that all of his treatment has been 
received from VA facilities.  

The Board notes that VA records dated from shortly after the 
veteran's discharge from service until 2005 have been 
obtained and associated with the claims folder, which now 
includes five volumes.  There is no indication that 
additional VA records exist.  

Furthermore, there is no indication that any more relevant 
private medical records exist.  Finally, relevant records 
have previously been obtained from the Social Security 
Administration (SSA).  The veteran has appeared at a hearing 
and offered testimony on behalf of his claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met.  



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The Board notes that the current findings include diagnoses 
of cirrhosis.  If cirrhosis of the liver becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
cirrhosis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  

The list includes chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  

Significantly, however, the hepatitis and liver disease as 
claimed by the veteran is not among those disorders that may 
be presumed to have resulted from any exposure to Agent 
Orange.  Thus, the presumption cannot be favorably applied in 
this case.  

Notwithstanding the foregoing presumption provisions, that 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  

A review of the service medical records shows that they are 
negative for treatment or diagnoses of jaundice, hepatitis or 
liver disease.  The September 1970 discharge examination was 
normal, and the Report of Medical History obtained at that 
time did not contain any relevant findings.  

The veteran was afforded a VA examination in November 1970.  
This examination was negative for treatment or diagnoses of 
hepatitis or liver disease.  

Private medical records dated August 1972 do not contain any 
information regarding hepatitis or liver disease.  Additional 
private medical records from March 1974 are negative for 
pertinent findings.  

A November 1974 VA medical records state that the veteran was 
using around 15 doses of heroin each day.  

The VA medical records from 1975 are also negative hepatitis 
or liver disease.  Laboratory studies conducted in May 1976 
were negative for any pertinent findings.  

The VA records dated May 1979 are the first to contain a 
diagnosis of hepatitis.  The private medical records from 
April 1980 also include diagnoses of hepatitis.  

The remaining medical evidence consists primarily of VA 
treatment records which show treatment for several 
disabilities, including schizophrenia and alcohol dependency, 
as well as for hepatitis and chronic liver disease from 1980 
to the present.  Some of the most relevant highlights are 
noted hereinbelow.  

The VA hospital records dated August 1980 to September 1980 
show that the veteran denied having a history of a blood 
transfusion or exposure to a patient with hepatitis.  His 
current admission was noted to be the first time to develop 
jaundice.  The initial assessment was that of possible 
alcoholic hepatitis versus viral hepatitis.  

The private medical records dated December 1980 include a 
diagnosis of viral hepatitis.  

The December 1980 VA medical records note probable alcohol 
dependency.  The November 1981 records show a diagnosis of 
chronic liver disease of unknown cause. 

An April 1982 VA examination includes a diagnosis of 
alcoholic hepatitis.  The VA hospital records from November 
1984 to January 1985 include diagnoses of alcohol dependency 
and alcoholic hepatitis.  

An April 1985 liver and spleen scan revealed chronic hepatic 
disease with congestive splenomegaly and ascites.  

The VA hospital records dated from December 1985 to January 
1986 include a diagnosis of alcoholic hepatitis.  

The September 1988 records contain a provisional diagnosis of 
chronic liver disease, and note a history of intravenous drug 
use.  The November 1988 records also contain a history of 
alcohol and intravenous drug abuse.  The consultation with 
the veteran noted a questionable history of past episodes of 
hepatitis in 1970.  

A May 1995 liver imaging study provides evidence of severe 
chronic liver disease.  

August 1997 psychiatric records include a diagnosis of viral 
liver disease.  

The veteran underwent a VA general medical examination in 
September 1998.  There is no indication that the claims 
folder was reviewed in conjunction with the examination.  An 
October 1997 diagnosis of hepatitis with liver disease was 
noted, as were the findings of a September 1997 ultrasound of 
the liver.  

The veteran stated that he had picked up his hepatitis while 
in service in Vietnam.  After the examination, the diagnoses 
included hepatitis C and possibly hepatitis B with liver 
disease picked up in Vietnam.  

At a September 2003 VA examination, the examiner noted that 
no official records were available for review.  The veteran 
stated that he developed an acute icteric illness while in 
Vietnam that was secondary to contact with local high-risk 
sexual partners.  He had been seen at sick call and given 
medication, but had not received any official treatment.  

After return from Vietnam, the veteran said that he was 
signed a waiver that he did not have liver disease while in 
Vietnam in order to be discharged as soon as possible.  Weeks 
after discharge, the veteran had appeared at a VA clinic, 
where he was diagnosed with chronic liver disease.  

During the examination, the veteran denied any history of 
intravenous drug use either in service or after discharge.  
He admitted to high-risk sexual activity in service.  After 
the examination, the diagnosis was that of liver disease 
secondary to hepatitis C with portal hypertension, and a 
positive test for hepatitis B.  

The veteran underwent an additional VA examination in April 
2004.  The examiner indicated that all five volumes of the 
claims folder were reviewed in conjunction with the 
examination, as well as the veteran's electronic files.  

The VA examiner noted that the service medical records were 
silent for diagnosis or symptoms related to hepatitis, as was 
the November 1970 VA examination.  An April 1980 medical 
certificate showed a nine-month history of hepatitis.  
Additional records reported a history of heroin addiction and 
heavy compulsive drinking.  

During an interview, the veteran claimed that he had 
experienced a jaundice episode in 1969 during service when he 
had visited sick call.  He said that no blood tests or 
treatment were received for this illness because his unit was 
moved.  He was given medication and treated as if he had a 
venereal disease.  

Following the completion of all testing and the examination, 
the diagnoses included those of chronic hepatitis C, status 
post hepatitis A and hepatitis B, a past history of alcohol 
dependence by medical records, and chronic liver disease with 
portal hypertension.  

The examiner added that, considering the lack of medical 
evidence of hepatitis in service and in the November 1970 VA 
examination, the veteran's documented history of alcohol and 
heroin dependence, the fact that the initial diagnosis of 
hepatitis was not made until 1979 and related then to alcohol 
abuse, and that a hepatitis C positive serology was first 
documented in 2001, it was very unlikely that the veteran's 
chronic liver disease was incurred during his period of 
active service.  

Based on its review of the entire evidentiary record, the 
Board finds that service connection for a chronic liver 
disability to include hepatitis is not warranted in this 
case.  

The medical records are negative for any evidence whatsoever 
of jaundice, hepatitis or chronic liver disease until 1979, 
which is more than eight years after his discharge from 
service.  Although some of these diagnoses included viral 
hepatitis, most described the veteran's disability as 
alcoholic hepatitis.  

Since 1979, there are numerous records showing treatment for 
the veteran's hepatitis and chronic liver disease, but not a 
single opinion that relates these disabilities to active 
service.  

The only medical opinion to explicitly address the etiology 
of the veteran's disabilities is the opinion of the April 
2004 examiner who, after a review of the entire record, 
determined that it was very unlikely the veteran had incurred 
his liver disease due to active service.  

The Board is aware that the September 1998 VA examination 
includes a diagnosis of hepatitis picked up in Vietnam.  
However, the examination report explicitly attributes this 
information to an interview with the veteran.  

The September 1998 examiner did not have access to the 
veteran's medical records.  As has been demonstrated, the 
contemporaneous records do not support the history provided 
by the veteran.  

An inaccurate medical history does not become accurate merely 
because it is recorded by a medical professional.  As this 
history was provided entirely by the veteran, the portion of 
the diagnosis stating the hepatitis was picked up in Vietnam 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Similarly, the November 1988 treatment records 
which note that the veteran provided a questionable history 
of hepatitis in 1970 also have no probative value.  

Also, portions of the history provided by the veteran at the 
September 2003 and April 2004 VA examinations are 
contradicted by the evidence, including his denial of 
intravenous drug use.  

His belief that he was treated for jaundice in service is 
contradicted by the August 1980 VA hospital records in which 
he indicated that admission was the first time he had ever 
been treated for jaundice.  

As for the veteran's belief that his liver disability may be 
the result of exposure to Agent Orange, there is no competent 
evidence to support his lay assertions in this regard.  The 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, as the preponderance of the evidence is against 
the veteran's claim, service connection for claimed liver 
disease is not warranted.  



ORDER

Service connection for a liver disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


